                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

 GREG ADKISSON, et al.,                   )
           Plaintiffs,                    )
 v.                                       )   No.: 3:13-CV-505-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                     )
                                          )        Lead Case Consolidated with
                                          )
 KEVIN THOMPSON, et al.,                  )
           Plaintiffs,                    )
 v.                                       )   No.: 3:13-CV-666-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                     )
                                          )        as consolidated with
                                          )
 JOE CUNNINGHAM, et al.,                  )
           Plaintiffs,                    )
 v.                                       )   No.: 3:14-CV-20-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                     )
                                          )
                                          )
 BILL ROSE,                               )
           Plaintiff,                     )
 v.                                       )   No.: 3:15-CV-17-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                     )
                                          )
                                          )
 CRAIG WILKINSON, et al.,                 )
           Plaintiffs,                    )
 v.                                       )   No.: 3:15-CV-274-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,          )
           Defendant.                     )
                                          )
                                          )
 ANGIE SHELTON, as wife and next of       )
 kin on behalf of Mike Shelton, et al.,   )
                Plaintiffs,               )
 v.                                       )   No.: 3:15-CV-420-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,          )
                Defendant.                )
                                          )




Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 1 of 22 PageID #:
                                  22379
 JOHNNY CHURCH,                                     )
           Plaintiff,                               )
 v.                                                 )      No.: 3:15-CV-460-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,                    )
           Defendant.                               )
                                                    )
                                                    )
 DONALD R. VANGUILDER, JR.,                         )
            Plaintiff,                              )
 v.                                                 )      No.: 3:15-CV-462-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,                    )
            Defendant.                              )
                                                    )
                                                    )
 JUDY IVENS, as sister and next of kin,             )
 on behalf of JEAN NANCE, deceased,                 )
                Plaintiff,                          )
 v.                                                 )       No.: 3:16-CV-635-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,                    )
                Defendant.                          )
                                                    )
                                                    )
 PAUL RANDY FARROW,                                 )
           Plaintiff,                               )
 v.                                                 )       No.: 3:16-CV-636-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,                    )
           Defendant.                               )
                                                    )

                                            ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is Plaintiffs’ Motion to Compel Production of Documents [Doc.

 683], filed on November 6, 2020. Defendant subsequently filed a Response [Doc. 701] in

 opposition, to which Plaintiffs filed a Reply [Doc. 706]. Additionally, the Court previously

 ordered Plaintiffs to produce the challenged documents for in camera inspection. [Doc. 710]. The

 Court has completed the in camera review of the challenged documents. Accordingly, for the



                                                2

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 2 of 22 PageID #:
                                  22380
 reasons set forth below, Plaintiffs’ Motion to Compel [Doc. 683] will be DENIED.

 I.     POSITIONS OF THE PARTIES

        Plaintiffs seek [Doc. 683] an order compelling the production of certain documents that

 Defendant Jacobs Engineering has withheld based upon various claims of privilege and work

 product protection. Plaintiffs first review the procedural background of discovery, including

 Defendant’s produced privilege logs and clawback notices, and assert that the requested discovery

 is necessary to conduct a Rule 30(b)(6) deposition of Defendant’s corporate representative.

 Moreover, Plaintiffs claim that in reviewing the produced privilege logs and recent disclosures,

 “many entries—and corresponding privilege claims—lack legitimate bases for being shielded

 from discovery.” [Id. at 7]. First, Plaintiffs allege that the titles of certain authors and recipients

 of email conversations, such as the inclusion of information technology personnel, undermines

 Defendant’s claims of attorney-client privilege.        Plaintiffs claim that several emails were

 forwarded to or sent from third parties, thus waiving any confidentiality when these emails were

 sent to third parties who do not share a common interest with Defendant. Plaintiffs assert that

 certain communications were improperly withheld based upon attorney-client privilege when

 Defendant’s in-house legal counsel is acting as a business advisor, rather than legal counsel.

        Next, Plaintiffs also maintain that Defendant improperly asserts that the work product

 doctrine shields several documents that were to be “provided to [an] attorney for purposes of

 seeking legal advice regarding [the] pending lawsuit.” [Id. at 16]; see [Doc. 683-8]. Plaintiffs

 claim that this information gathered for attorneys is properly classified as fact work product, and

 that the work product protection should not apply. Here, Plaintiffs allege that the fact work product

 is relevant to the current litigation, that they have a substantial need to access such information,

 and that they would be unable to obtain this information from any other source without material



                                                   3

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 3 of 22 PageID #:
                                  22381
 hardship.     Therefore, Plaintiffs request that the Court order the disclosure of these

 communications, “in full or partially redacted to exclude an attorney’s mental impressions,

 opinions, conclusions, judgments, or legal theories.” [Doc. 683 at 16].

         Lastly, Plaintiffs claim that certain documents and communications including TVA were

 improperly withheld under the common-interest exception. Plaintiffs allege that Defendant has

 failed to meet its burden of establishing a common interest with TVA, as TVA is not a party to

 this litigation; the status of any indemnification between Defendant and TVA is unclear; and

 Defendant and TVA do not have identical or nearly identical legal interests. Plaintiffs maintain

 that “[e]ven if Jacobs’ role at the Kingston Ash Recovery Site was as a contractor hired by TVA,

 merely sharing common goals for the clean-up are fundamentally different than sharing common

 legal interests with respect to this litigation.” [Id. at 19].

         Defendant responds [Doc. 701] that its privilege log fully complies with the minimal

 showing required under applicable Sixth Circuit law, as the log describes, where applicable, the

 author, recipient, date, subject matter, and basis for withholding the document at issue. Defendant

 proceeds to address the various categories of documents challenged by Plaintiffs, first addressing

 communications in which Defendant’s counsel was allegedly acting as a business advisor. Here,

 Defendant claims that Plaintiffs merely speculate that Defendant’s in-house counsel was acting in

 a business capacity and provides specific arguments for the subject of the communications at issue.

         Defendant then claims that while Plaintiffs fail to identify specific documents which appear

 to not be directed to or shared with any attorneys, “[i]t is well established that a communication

 can be privileged even if it is not authored or received by an attorney.” [Id. at 16]. Defendant

 proceeds to identify twenty-six documents that do not include an attorney, and details that “these

 documents either include advice from an attorney or information gathered to formulate legal



                                                     4

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 4 of 22 PageID #:
                                  22382
 advice,” or “reflect restate, or discuss the legal advice an attorney provided.” [Id. at 16–17]. When

 addressing communications distributed to non-attorney recipients, Defendant asserts that the

 attorney-client privilege in a corporate context also extends to communications between attorneys

 and corporate employees when the communication was for the purposes of obtaining legal advice.

 Additionally, Defendant provides specific references to the documents at issue involving certain

 information technology personnel.

        Defendant then addresses Plaintiffs’ arguments regarding fact work product and claims

 that Plaintiffs have failed to meet their burden of showing a substantial need for this information,

 as well as that they would be unable to obtain it without undue hardship. Defendant asserts that

 Plaintiffs “offer no evidence whatsoever that they cannot obtain the equivalent materials elsewhere

 or even attempt to explain what they believe is critically missing” from the produced discovery.

 [Id. at 20]. Defendant then responds to Plaintiffs’ claim that the common interest protection is

 inapplicable, asserting that the common interest was in anticipated litigation, that Defendant has

 previously produced a significant amount of discovery reflecting communications between TVA

 and Defendant, as well as that Plaintiffs know that the applicable contract between TVA and

 Defendant provides for indemnification.

        Plaintiffs’ subsequent Reply [Doc. 706] largely focuses on the procedural posture behind

 their requested Rule 30(b)(6) deposition, as well as the need for in camera inspection of the

 privileged documents, which the Court has already ordered

 II.    LEGAL STANDARD

        “Where a party seeks to withhold otherwise discoverable information under a claim of

 privilege or the work-product doctrine, the withholding party must expressly assert the claim and

 ‘describe the nature of the documents, communications, or tangible things not produced or



                                                  5

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 5 of 22 PageID #:
                                  22383
 disclosed—and do so in a manner that, without revealing information itself privileged or protected,

 will enable other parties to assess the claim.’” Ajose v. Interline Brands, Inc., No. 3:14-CV-1707,

 2016 WL 6893866, at *1 (M.D. Tenn. Nov. 23, 2016) (quoting Fed. R. Civ. P. 26(b)(5)(A)).

         “In a diversity case, the court applies federal law to resolve work product claims

 and state law to resolve attorney-client claims.” 1 In re Powerhouse Licensing, LLC, 441 F.3d 467,

 472 (6th Cir. 2006) (citing Fed. R. Evid. 501); see, e.g., Adkisson v. Jacobs Eng’g Grp., Inc., 342

 F. Supp. 3d 791, 798 n.4 (E.D. Tenn. 2018) (“Because this action is before the Court based on

 diversity jurisdiction under 28 U.S.C. § 1332, the Court must apply the substantive law of the

 forum state—here, Tennessee.”).

        “The party asserting the privilege bears the burden of proving that the privilege is

 applicable.” Leazure v. Apria Healthcare Inc., No. 1:09-CV-224, 2010 WL 3397685, at *1 (E.D.

 Tenn. Aug. 26, 2010) (citing State ex rel. Flowers v. Tennessee Trucking Ass’n Self Ins. Group

 Trust, 209 S.W.3d 602, 616 (Tenn. Ct. App. 2006)); see, e.g., Ajose, 2016 WL 6893866 at *1

 (“The party withholding items under a claim of privilege or the work-product doctrine bears the

 burden of establishing the item should be withheld.”) (citing United States v. Roxworthy, 457 F.3d

 590, 593 (6th Cir. 2006); Ross v. City of Memphis, 423 F.3d 596, 606 (6th Cir. 2005)).

        A.      Attorney-Client Privilege

        As stated above, Rule 501 of the Federal Rules of Evidence provides that in diversity cases,

 “state law governs privilege regarding a claim or defense for which state law supplies the rule of




        1
          The Court notes that Plaintiffs and Defendant have largely cited federal common law on
 the applicable privilege issues, with the exception of the common interest exception. While the
 Court has attempted to review Tennessee law and precedent where applicable, “the federal
 common law standards appear to be in line with the Tennessee privilege.” EPAC Techs., Inc. v.
 Thomas Nelson, Inc., No. 3:12-CV-00463, 2015 WL 13729725, at *2 n.2 (M.D. Tenn. Dec. 1,
 2015)
                                                 6

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 6 of 22 PageID #:
                                  22384
 decision.” “As well as being recognized at common law, the attorney-client privilege is also

 codified in Tennessee.” EPAC Techs., Inc. v. Thomas Nelson, Inc., No. 3:12-CV-00463, 2015 WL

 13729725, at *2 (M.D. Tenn. Dec. 1, 2015) (citing Boyd v. Comdata Network, Inc., 88 S.W.3d

 203, 212 (Tenn. Ct. App. 2002)). The applicable state statute provides that:

        No attorney, solicitor or counselor shall be permitted, in giving testimony against
        a client or person who consulted the attorney, solicitor or counselor
        professionally, to disclose any communication made to the attorney, solicitor or
        counselor as such by such person during the pendency of the suit, before or
        afterward, to the person’s injury.

 Tenn. Code Ann. § 23-3-105. “Although T.C.A. § 23-3-105 refers to communications made to an

 attorney by a client, communications made by a client to an attorney are privileged to the extent

 those communications are based upon a client’s confidential communication or would reveal the

 nature of a confidential communication if disclosed.” Terrell v. Memphis Zoo, Inc., No. 17-CV-

 2928-JPM-TMP, 2018 WL 3245003, at *2 (W.D. Tenn. July 3, 2018) (citing State v. Buford, 216

 S.W.3d 323, 326 (Tenn. 2007)). Additionally, this privilege is narrowly construed, as Tennessee

 law “favors making all relevant evidence available to the trier of fact.” Boyd, 88 S.W.3d at 212

 (internal citation omitted).

        “The [attorney-client] privilege is not absolute nor does it encompass all communications

 between the client and the attorney.” Bryan v. State, 848 S.W.2d 82, 80 (Tenn. Crim. App. 1992).

 The party asserting the privilege bears the burden of showing that the purported privileged

 communications “were made in the confidence of the attorney-client relationship.” Id. The party

 asserting the privilege must establish that:

        1. The asserted holder of the privilege is or sought to become a client;

        2. The person to whom the communication was made is a member of the bar of a
        court, or his subordinate and in connection with this communication is acting as a
        lawyer;

        3. The communication relates to a fact of which the attorney was informed by his

                                                 7

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 7 of 22 PageID #:
                                  22385
           client without the presence of strangers for the purpose of securing primarily either
           an opinion on law or legal services or assistance in some legal proceeding and not
           for the purpose of committing a crime or tort; and

           4. The privilege has been claimed and not waived by the client.

 Terrell, 2018 WL 3245003 at *3 (internal citations omitted); see also Boyd, 88 S.W.3d at 213

 (“The communications must involve the subject matter of the representation and must be made

 with the intention that they will be kept confidential.”).

           B.     Work-Product Doctrine

           The work-product doctrine “is distinct from and broader than the attorney client

 privilege.” In re Columbia/HCA Healthcare Corp. Billing Practices Litig., 293 F.3d 289, 304 (6th

 Cir. 2002). Work-product extends beyond confidential communications between the attorney and

 client to “any document prepared in anticipation of litigation by or for the attorney.” Id. The

 doctrine is codified in Federal Rule of Civil Procedure 26(b)(3)(A), which states that a party may

 not ordinarily discover—save for a showing of “undue hardship”—documents or tangible things

 that are prepared in anticipation of litigation . . . by or for another party or its representative.”

           There are two types of work product. Upjohn Co. v. United States, 449 U.S. 383, 401

 (1981).     The first type, opinion work product, involves an “attorney’s mental impressions,

 opinions, conclusions, judgments, or legal theories.” In re Antitrust Grand Jury, 805 F.2d 155,

 163 (6th Cir. 1986). The Sixth Circuit has found that “absent waiver, a party may not obtain the

 ‘opinion’ work product of his adversary.” In re Columbia/HCA Healthcare Corp. Billing

 Practices Litig., 293 F.3d at 304–05 (quoting In re Antitrust Grand Jury, 805 F.2d at 163–64).

 “Fact” work product—which reflects information received by the lawyer—receives less protection

 than “opinion” work product. Reitz v. City of Mt. Juliet, 680 F. Supp. 2d 888, 892 (M.D. Tenn.

 2010).

           In determining whether a document is protected by the work product doctrine because it

                                                     8

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 8 of 22 PageID #:
                                  22386
 was “in anticipation of litigation” or for trial the Court must consider: “(1) whether that document

 was prepared because of a party’s subjective anticipation of litigation, as contrasted with ordinary

 business purpose; and (2) whether that subjective anticipation was objectively reasonable.” In re

 Professionals Direct Ins. Co., 578 F.3d 432, 439 (6th Cir. 2009) (citing United States v.

 Roxworthy, 457 F.3d 590, 594 (6th Cir. 2006)).

        Documents that are protected as work product may still be discoverable if the requesting

 party shows that it has a substantial need for the materials to prepare its case and cannot, without

 undue hardship, obtain their substantial equivalent by other means. Fed. R. Civ. P. 26(b)(3)(A).

 “While ‘fact’ work product may be discoverable upon such a showing, ‘opinion’ work product is

 entitled to near absolute protection against disclosure.” Gard v. Grand River Rubber & Plastics

 Co., No. 1:20-CV-125, 2021 WL 75655, at *11 (N.D. Ohio Jan. 8, 2021) (citing In re

 Columbia/HCA Healthcare Corp. Billing Practices Litig., 293 F.3d 289, 294 (6th Cir. 2002)).

 III.   ANALYSIS

        A.      Communications in which Defendant’s In-House Legal Counsel is Allegedly
                Acting as a Business Advisor

        Plaintiffs first argue that Defendant improperly withheld several communications,

 including Entries 19, 21, 23, 34, 43, 44, 45, and 77 in the Disputed Privilege Log [Doc. 683-8],

 where Defendant’s in-house counsel was acting as a business advisor, rather than legal counsel.

 Plaintiffs submit that “[a]lthough in-house counsel for Jacobs was copied on the communications,

 these documents do not appear to be communications in which in-house counsel is rendering legal

 advice.” [Doc. 683 at 12–13].

        First, the Court notes that Plaintiffs largely failed to cite applicate Tennessee state law, but

 that “the federal common law standards appear to be in line with the Tennessee privilege.” EPAC

 Techs., Inc. v. Thomas Nelson, Inc., No. 3:12-CV-00463, 2015 WL 13729725, at *2 n.2 (M.D.

                                                   9

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 9 of 22 PageID #:
                                  22387
 Tenn. Dec. 1, 2015) (noting “[t]he parties have not cited, and the Magistrate Judge has not found,

 Tennessee precedent” on the issue of communications with in-house counsel claimed to be

 privileged).

         “It is now generally accepted that communications between an attorney and client of

 primarily a business nature are outside the scope of the privilege.”    Leazure v. Apria Healthcare

 Inc., No. 1:09-CV-224, 2010 WL 3397685, at *2 (E.D. Tenn. Aug. 26, 2010). In Leazure, this

 Court found that several cases nationwide “which focus on the primary nature of the

 communications between client and attorney to determine if the communications are privileged

 comports seamlessly with the purpose of the attorney-client privilege under Tennessee law: ‘the

 purpose of the privilege is to shelter the confidences a client shares with his or her attorney when

 seeking legal advice, in the interest of protecting a relationship that is a mainstay of our system of

 justice.’” Id. at *3 (quoting Bryan v. State, 848 S.W.2d 72, 79 (Tenn. Crim. App. 1992) (emphasis

 added)). “Copying an attorney on an e-mail is not in itself sufficient to make the communication

 privileged.” EPAC Techs., Inc., 2015 WL 13729725 at *2 (M.D. Tenn. Dec. 1, 2015) (citing

 Leazure, 2010 WL 3397685 at *4 (E.D. Tenn. Aug. 26, 2010) (requiring production of e-mails on

 which in-house counsel was copied when the communication was not made for the purpose of

 obtaining legal advice)).

        The Court has reviewed the challenged documents and has determined that these

 communications qualify as privileged pursuant to the attorney-client privilege. After an in camera

 inspection of Entries 19, 21, 23, 34, 43, 45 and 77, the Court agrees with Defendant’s depiction of

 the documents as set forth in its Response [Doc. 701 at 14–15]. Defendant’s in-house counsel,

 Gary Draper, was the recipient in email chains reflecting his legal advice about potential litigation

 and the investigation at the Kingston site in Entries 19 and 21. Moreover, Defendant correctly



                                                  10

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 10 of 22 PageID #:
                                  22388
 states that Mr. Draper was the sender on emails listed in Entries 23 and 34, and the Court finds

 that he was acting in a legal capacity. With respect to Entries, 43, 45, and 77, the Court agrees

 with Defendant that Mr. Draper was either the recipient of information provided at his request

 regarding pending litigation, the solicitation of additional information for legal analysis, or the

 discussion of legal advice. Although not reviewed by Defendant, the Court finds that Entry 44

 also includes the solicitation of information to the LaCroix Litigation. Lastly, although Entry 34

 relates to a provision in a contract, the Court finds that it entails legal review, rather than

 negotiation. Cf. Georgia Pacific Corp. v. GAF Roofing Mfg. Corp., No. 93-CIV-5125-RPP, 1996

 WL 29392, at *3–4 (S.D.N.Y. Jan. 25, 1996) (holding that in-house counsel who acted as

 negotiator as to certain provisions of a contract between two corporations was acting in a business

 capacity thereby rendering the attorney-client privilege inapplicable), cited in Leazure, 2010 WL

 3895727 at *1.

        Ultimately, the Court finds that Mr. Draper was acting in a legal capacity and the

 communications at issue were made for the purpose of obtaining legal advice. “Communications

 among non-attorneys in a corporation may be privileged if made at the direction of counsel,

 to gather information to aid counsel in providing legal services.” EPAC Techs., Inc., 2015 WL

 13729725 at *2 (quoting In re Rivastigmine Patent Litig., 237 F.R.D. 69, 80 (S.D.N.Y. 2006)).

 Defendant has also included that affidavit of Gary Draper, stating that the documents found at

 these entries “all reflect communications to or from [him] in [his] legal capacity.” [Doc. 701-6 at

 ¶ 5]. After the Court’s review, Defendant’s representations regarding Entries 19, 21, 23, 34, 43,

 45 and 77 were accurate. Additionally, the Court finds that Entry 44 is also properly withheld as

 privileged. See, e.g., ePlus Inc. v. Lawson Software, Inc., 3:09-CV-620, 2012 WL 6562735, at

 *7–8 (E.D. Va. Dec. 14, 2012) (holding, after an in camera review, that certain “communications



                                                 11

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 11 of 22 PageID #:
                                  22389
 between non-attorneys reflecting legal advice” were privileged, where attorneys were carbon

 copied on the communications).

        B.      Communications Without Attorneys

        Plaintiffs also challenge several documents “withheld under the auspices of ‘attorney-client

 communications’ and, at times, ‘work product,’ despite the fact that none of those email

 conversations appear to be directed to or shared with any attorneys.” [Doc. 683 at 13]. Defendant

 correctly states that Plaintiffs do not identify the specific entries listed in the Privilege Log under

 this category but proceed to list twenty-six such documents. Additionally, Defendant maintains

 that these withheld documents “either reflect the client’s communications to counsel or the client’s

 understanding of or advice of counsel.” [Doc. 701 at 16].

        Again, the Court notes that “[c]ommunications among non-attorneys in a corporation may

 be privileged if made at the direction of counsel, to gather information to aid counsel in providing

 legal services.” EPAC Techs., Inc., 2015 WL 13729725 at *2 (quoting In re Rivastigmine Patent

 Litig., 237 F.R.D. 69, 80 (S.D.N.Y. 2006)). “In the corporate context, the attorney-client privilege

 may extend to communications between employees that convey legal advice given by an attorney

 to the corporation.” Ajose v. Interline Brands, Inc., No. 3:14-CV-1707, 2016 WL 6893866, at *8

 (M.D. Tenn. Nov. 23, 2016) (citing Broessel v. Triad Guar. Ins. Corp., 238 F.R.D. 215, 219 (W.D.

 Ky. 2006)); see, e.g., McCall v. Procter & Gamble Co., No. 1:17-CV-406, 2019 WL 3997375, at

 *4 (S.D. Ohio Aug. 22, 2019) (“In the corporate context, the attorney-client privilege extends to

 communications, between non-attorney employees, made to obtain or relay legal advice.”)

 (collecting cases). “[W]hile it is possible that communications between non-legal individuals may

 be privileged, the withholding party must identify through a privilege log or through other means

 why the communication is privileged.” Ajose, 2016 WL 6893866, at *8 (citing Sid Mike 99, L.L.C.



                                                   12

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 12 of 22 PageID #:
                                  22390
 v. Suntrust Bank, No. 2:07-CV-02453-STADKV, 2009 WL 3255209, at *5 (W.D. Tenn. Oct. 6,

 2009), aff’d in part, 2010 WL 11493194 (W.D. Tenn. Jan. 14, 2010)).

        The Court concludes, based on its review of the challenged documents that do not include

 an attorney, that these entries were properly withheld as privileged. See Graff v. Haverhill N. Coke

 Co., No. 1:09-CV-670, 2012 WL 5495514, at *7 (S.D. Ohio Nov. 13, 2012) (“Courts have

 extended the protection outlined in Upjohn to communications between non-attorney corporate

 employees where the communications were made for purposes of securing legal advice from

 counsel.”) (collecting cases). The Court finds that Defendant’s representations were accurate

 regarding Entries 5, 10, 20, 25, 29, 31, 37, 39, 50, and 82, as these withheld documents include

 either legal advice or the gathering of necessary information to obtain legal advice. Similarly,

 Entries 15, 16, 32, 33, 61, and 86–93 restate or discuss provided legal advice, including relating to

 pending litigation. See, e.g., EPAC Techs., Inc. v. Thomas Nelson, Inc., No. 3:12-CV-00463, 2015

 WL 13729725, at *3 (M.D. Tenn. Dec. 1, 2015) (finding “[t]hese entries are privileged” where

 corporate “employees were tasked with providing [in-house counsel] with information about the

 EPAC contract so that [he] may render a legal opinion” or where they “reflect legal advice received

 from [in-house counsel] with regard to the attached EPAC agreement materials”).

        Defendant, however, claims that Entries 35, 78, and 84 were either withheld because they

 involve the “negotiation of provisions in Jacobs’ contract with a client (No. 35)” or were redacted

 “because they involve ‘in-house counsel providing legal advice with respect to the negotiation of

 a provision in a contract (Nos. 78 and 84).’” [Doc. 701 at 17]. “Documents created for an ordinary

 business purpose by an attorney functioning as a business advisor will not be considered as having

 been created in anticipation of litigation, even if one could foresee that the document would

 become relevant if litigation were eventually commenced.” Leazure v. Apria Healthcare Inc., No.



                                                  13

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 13 of 22 PageID #:
                                  22391
 1:09-CV-224, 2010 WL 3895727, at *4 (E.D. Tenn. Sept. 30, 2010); see also Georgia Pacific

 Corp. v. GAF Roofing Mfg. Corp., No. 93-CIV-5125-RPP, 1996 WL 29392, at *3–4 (S.D.N.Y.

 Jan. 25, 1996) (holding that in-house counsel who acted as negotiator as to certain provisions of a

 contract between two corporations was acting in a business capacity thereby rendering the

 attorney-client privilege inapplicable), cited in Leazure, 2010 WL 3895727 at *1.

        First, the Court finds that Documents 78 and 84 were properly withheld due to Defendant’s

 in-house counsel providing legal advice regarding the negotiation of certain contract provisions.

 Document 84 reflects an email from Steve Richardson, Program Manager, to Nancy Walker,

 consisting of an “email chain regarding attorney’s advice regarding the negotiation of certain

 provisions in a TVA contract with Jacobs.” See [Doc. 683-8 at 7]. Defendant also correctly states

 that Mr. Draper sent earlier messages on the email chain. Similarly, Document 78 includes a

 redacted email chain from John Moebes, Program Manager, to Edward Scott, Project Controls

 Manager, as well as Jack Howard, Engineering Manager/Program Manager for the Kingston

 Recovery Project, “involving in-house counsel providing legal advice with respect to the

 negotiation of a provision in a contract.” See [Doc. 683-10 at 6]. Additionally, Entry 35 consists

 of an email chain between Susan Bilhorn and Sean Healey, HSE Manager – Federal Operations

 and Corporate Industrial Hygiene Manager, reflecting Mr. Draper’s legal advice regarding the

 negotiation of provisions in Defendant’s contract with a client.

        The included affidavit of Gary Draper also states that he advised several employees,

 including Sean Healey, Steve Hodges, John Moebes, Ira Nadelman, Steve Richardson, Fed Stuart,

 and Nancy Walker “on legal issues attendant to their contractual negotiations with TVA related to

 the Kingston project.” [Doc. 701-6 at ¶ 4]; see Boyd v. Comdata Network, Inc., 88 S.W.3d 203,

 215 n. 18 (Tenn. Ct. App. 2002) (“An affidavit of an attorney is an appropriate way to provide the



                                                 14

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 14 of 22 PageID #:
                                  22392
 evidence needed to support a common interest privilege claim. Lawyers, as officers of the court,

 are held to the utmost good faith in the discharge of their duties. White v. McBride, 937 S.W.2d

 796, 802 (Tenn. 1996). Accordingly, the courts accept affidavits from lawyers as sufficient to

 invoke attorney-client privilege and the work product doctrine.”).

         Although these withheld/redacted communications involved contract provisions, they

 included legal advice with respect to the certain provisions. See, e.g., EPAC Techs., Inc. v. Thomas

 Nelson, Inc., No. 3:12-CV-00463, 2015 WL 13729725, at *3 (M.D. Tenn. Dec. 1, 2015)

 (“Although the drafter of this particular version of the draft termination letter is not identified, the

 creation of the document was overseen by [in-house counsel] and the document was repeatedly

 submitted to him for legal advice. Either this draft was created by [in-house counsel] or submitted

 to [him] for advice.”). Therefore, after in camera review, the Court finds that these Entries were

 properly withheld or redacted as privileged.

         C.      Communications Distributed to Non-Attorney Recipients

         Plaintiffs contend that for certain withheld documents, including Entries 12, 55, and 76,

 the “attorney-client privilege may have been waived through disclosure to non-attorney third

 parties,” such as Defendant’s information technology personnel.             [Doc. 683 at 14].      The

 confidentiality of communications between an attorney and a client “is destroyed when those

 communications take place in the presence of a third party.” State v. Tenn. Trucking Ass’n Self

 Ins. Group Trust, 209 S.W.3d 602, 616 (Tenn. Ct. App. 2006); see, e.g., MAKS, Inc. v. EOD Tech.,

 Inc., No. 3:10-CV-443, 2012 WL 3443730, at *2 (E.D. Tenn. Aug. 15, 2012).

         After review, the Court finds that challenged Entries are properly withheld under the

 attorney-client privilege. “In Upjohn v. United States, 449 U.S. 383, 394 (1981), the Supreme

 Court held that the privilege applies to communications by any corporate employee regardless of



                                                   15

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 15 of 22 PageID #:
                                  22393
 position when the communications concern matters within the scope of the employee’s corporate

 duties and the employee is aware that the information is being furnished to enable the attorney to

 provide legal advice to the corporation.” Santander Consumer USA, Inc. v. Superior Pontiac Buick

 GMC, Inc., No. 10-13181, 2011 WL 13217827, at *2 (E.D. Mich. Oct. 13, 2011). Plaintiffs cannot

 point to, and the Court’s research did not discover, any waiver of privileged information as a result

 of communications with a company’s information technology personnel in similar factual

 circumstances.

        Moreover, Defendant correctly details how Entries 12 and 55 were communications sent

 by Mr. Draper to corporate employees, including, information technology personnel, comprising

 of legal advice related to a litigation hold in the pending LaCroix litigation. See, e.g., EPAC Techs.,

 Inc. v. Thomas Nelson, Inc., No. 3:12-CV-00463, 2015 WL 13729725, at *6 (M.D. Tenn. Dec. 1,

 2015) (“Generally, litigation holds letters are privileged and are not discoverable.”). Similarly,

 Entry 76 includes redacted communications to various individuals, including information

 technology personnel, regarding discovery requests in ongoing litigation. In his Affidavit, Mr.

 Draper states that he “sent the emails found on Jacobs’ Privilege Log at Reference Nos. 12, 55,

 and 76 to effectuate [his] legal advice related to litigation holds and document requests,” as he

 “needed the assistance of Jacobs’ IT professionals in order to ensure proper compliance with the

 litigation holds” previously issued. [Doc. 701-6 at ¶ 6].

        Plaintiffs also claim that they “are unable to determine the roles of several individuals on

 the distribution list for entries in the Disputed Privilege Log,” such as the recipients of Entry 32.

 [Doc. 683 at 14]. However, Defendant asserts that it produced a privilege log legend identifying

 the role of nearly every individual listed [Doc. 683-10] and have since produced a supplemental

 privilege log legend [Doc. 683-11], detailing the specific individuals listed in Entry 32. Therefore,



                                                   16

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 16 of 22 PageID #:
                                  22394
 the Court will decline to order Defendant to produce further information on the identities of each

 individual on the distribution list.

         D.      Fact Work Product

         Plaintiffs claim that Defendant improperly asserts that the work product doctrine shields

 several documents. Plaintiffs contend that “[f]or several communications in the Privilege Log,

 Jacobs stated that information was gathered to be ‘provided to attorney for purposes of seeking

 legal advice regarding pending lawsuit.’” [Doc. 683 at 16]. However, Plaintiff allege that while

 “the information gathered for attorneys may be categorized as ‘fact work product,’” Plaintiffs have

 a substantial need to access this information and would be unable to obtain it without material

 hardship. [Id.]. Therefore, Plaintiffs seek for the Court to order Defendant to produce the Disputed

 Privilege Log B communications, “in full or partially redacted to exclude an attorney’s mental

 impressions, opinions, conclusions, judgments, or legal theories.” [Id.].

         Defendant responds that Plaintiffs have failed to meet their burden that they would be

 unable to obtain the substantial equivalent of the materials without undue hardship, as “[t]hey offer

 no evidence whatsoever that they cannot obtain the equivalent materials elsewhere or even attempt

 to explain what they believe is critically missing from the hundreds of thousands of pages

 previously produced, as well as deposition and trial testimony.” [Doc. 701 at 20].

         First, Plaintiffs do not dispute that the withheld documents constitute fact work product,

 and Defendant does not argue that the entries are opinion work product. Therefore, the question

 before the Court at this time is whether Plaintiffs have established that they have a substantial need

 for such material and whether they would be unable to obtain the substantial equivalent without

 undue hardship.

         As stated above, Federal Rule of Civil Procedure 26(b) states that work product documents



                                                  17

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 17 of 22 PageID #:
                                  22395
 may be discovered if “they are otherwise discoverable under Rule 26(b)(1)” and “the party

 [requesting discovery] shows that it has substantial need for the materials to prepare its case and

 cannot, without undue hardship, obtain their substantial equivalent by other means.” Fed. R. Civ.

 P. 26(b)(3)(A)(i)-(ii). “A party asserting the work product privilege bears the burden of

 establishing that the documents he or she seeks to protect were prepared in ‘anticipation of

 litigation.’” United States v. Roxworthy, 457 F.3d 590, 593 (6th Cir. 2006) (internal citations

 omitted). Once this burden is met, the burden then shifts to the requesting party to show substantial

 need and undue hardship. Biegas v. Quickway Carriers, Inc., 573 F.3d 365, 382 (6th Cir. 2009)

 (citing In re Powerhouse Licensing, LLC, 441 F.3d 467, 473 (6th Cir. 2006)). “This test generally

 requires a balancing of the relative importance of the information to the party’s case against the

 party’s ability to obtain the information by other means.” U.S. Fire Ins. Co. v. City of Warren,

 No. 2:10-CV-13128, 2012 WL 2190747, at *7 (E.D. Mich. June 14, 2012) (citing Stampley v. State

 Farm Fire & Casualty Co., 23 F. App’x 467, 471 (6th Cir. 2001)). However, “as a general rule,

 inconvenience and expense do not constitute undue hardship.” Id.

        Here, Plaintiffs have failed to make a showing of substantial need and undue burden.

 Defendant correctly states that Plaintiffs do not provide any support for their argument that they

 cannot obtain the equivalent materials elsewhere. Rather, Plaintiffs appear to base their arguments

 on relevance, by claiming that the “‘fact work product’ is directly relevant to the coal ash disaster

 at Kingston, Jacobs’ knowledge of the risks Plaintiffs faced, and its knowledge of the

 circumstances that resulted in the injuries that are the subject of this litigation.” [Doc. 683 at 16].

 Plaintiffs’ only specific argument, with respect to Entry 10, consists of the claim that no attorney

 was included on the communication, and that the document would be “indicative of [Defendant’s]

 knowledge in March 2011.” [Id. at 17]. Plaintiffs then make the unsupported allegation that they



                                                   18

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 18 of 22 PageID #:
                                  22396
 “are unlikely to be able to obtain this information by any other reasonable means.” [Id.].

         Ultimately, there has been no showing that Plaintiffs have a “substantial need for the

 materials to prepare [their] case and cannot, without undue hardship, obtain their substantial

 equivalent by other means.” Fed. R. Civ. P. 26(b)(3)(A)(ii). Therefore, the Court will decline to

 order the production of the fact work product withheld in the Disputed Privilege Log B.

         E.      Common Interest

         Plaintiffs assert that Defendant has improperly claimed the common interest exception with

 TVA to withhold several documents from production. Plaintiffs maintain that Defendant and TVA

 are not represented by a single attorney and do not share a common defense. Additionally,

 Plaintiffs assert that Defendant does not have a common interest with TVA because TVA “a quasi-

 governmental entity, is not a party in this litigation,” and “it remains unclear whether TVA has

 agreed to indemnify [Defendant], or has refused to do so.” [Doc. 683 at 18]. Plaintiffs state that

 “[e]ven if Jacobs’ role at the Kingston Ash Recovery Site was a contractor hired by TVA, merely

 sharing common goals for the clean-up are fundamentally different than sharing common legal

 interests with respect to this litigation.” [Id. at 18–19].

         Defendant responds that “[t]he documents at issue here date back to the project and relate

 to potential legal claims arising from workplace incidents,” as “[f]or any accidents or workplace

 injuries at the Site, both TVA, as the site owner, and Jacobs, as TVA’s contractor assisting in the

 management of the cleanup efforts at safety, had a common interest in learning the facts and

 mitigating any potential exposure for injuries on the cleanup of the site.” [Doc. 701 at 22].

 Defendant further maintains that it has produced hundreds of documents reflecting its

 communications with TVA, as well as that it has previously informed Plaintiffs that the contract

 with TVA provides for indemnification.



                                                    19

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 19 of 22 PageID #:
                                  22397
        The “common interest privilege . . . extends the scope of the attorney-client privilege by

 providing an exception to the general rule that communications made in the presence of or shared

 with third parties are not protected by the attorney-client privilege.” Boyd v. Comdata Network,

 Inc., 88 S.W.3d 203, 213–14 (Tenn. Ct. App. 2002). “In Tennessee, the proponent of the common

 interest privilege has the burden of establishing the necessary elements.” Vanderbilt Univ. v.

 Scholastic, Inc., No. 3:18-CV-00046, 2019 WL 9904449, at *11 (M.D. Tenn. Nov. 27, 2019)

 (citing Boyd, 88 S.W.3d at 214). The proponent must demonstrate:

        (1) that the otherwise privileged information was disclosed due to actual or
        anticipated litigation;

        (2) that the disclosure was made for the purpose of furthering a common interest in
        the actual or anticipated litigation;

         (3) that the disclosure was made in a manner not inconsistent with maintaining its
        confidentiality against adverse parties; and

        (4) that the person disclosing the information has not otherwise waived the
        attorney-client privilege for the disclosed information.

 Smedley v. Lambert, No. 3:12-cv-003, 2013 WL 1333320, at *2–3 (M.D. Tenn. Mar. 29, 2013)

 (citing Boyd, 88 S.W. 3d at 214–15).

        Here, after in camera review, the Court finds that Defendant has met its burden to establish

 the necessary elements for the common interest exception to apply with respect to the

 communications at issue with TVA. “[W]hen a party invokes the common interest privilege, the

 court must focus on the circumstances surrounding the disclosure of the communications or

 documents rather than on when communications or documents were generated.” Boyd, 88 S.W.3d

 at 215. Defendant has demonstrated that the communications at issue were “made for the common

 purpose of furthering a common interest in . . . anticipated litigation.” Id. Defendant has detailed

 the common interest relating to potential legal claims and mitigating any potential legal exposure

 arising from cleanup efforts from the Kingston site. “Although originally limited to cases

                                                 20

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 20 of 22 PageID #:
                                  22398
 involving actual co-defendants, the courts now routinely apply the common interest privilege to

 potential co-defendants . . . and others who have a community of interest in the subject matter of

 the communications.”      Id. at 214 (internal citations omitted).      After the review of the

 communications at issue, the Court also does not find that they were made in a manner inconsistent

 with maintaining confidentiality or were thus otherwise waived.

        Therefore, the Court will also decline to order the production of the withheld documents

 involving communications with TVA, finding that Defendant has met its burden of demonstrating

 the applicability of the common interest exception.

        F.      Remaining Discovery Issues

        While reviewing the relevant discovery history, Plaintiffs also challenge Defendant’s

 “letter claiming that [Defendant’s predecessor counsel during discovery of the Phase I trial] had

 inadvertently disclosed an additional set of approximately fifteen (15) privileged documents,

 which were originally produced in 2017.” [Doc. 683 at 5]; see [Doc. 683-12]. Plaintiffs disputed

 that the disclosure of these materials was inadvertent, and “thus Plaintiffs’ counsel was not

 obligated under the operative protective order to destroy or return the documents without Jacobs

 first making a threshold showing of privilege.” [Doc. 683 at 5]. Plaintiffs state that Defendant

 subsequently asserted that Plaintiffs’ counsel failed to comply with the “October 9, 2020 Clawback

 Notice,” as well as “asserting that Plaintiffs’ counsel had violated Federal Rule of Civil Procedure

 26(b) and Rule 4.4(b) of the Tennessee Rules of Professional Conduct by reviewing documents

 produced in 2017 that are only now, over three years later, being claimed as privileged.” [Id. at

 6]; see [Doc. 683-15].

        Defendant claims that “Plaintiffs take issue with, but do not seek affirmative relief

 regarding: (1) Jacobs’ August 20 and October 9 claw back notices; (2) redactions applied to



                                                 21

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 21 of 22 PageID #:
                                  22399
 documents produced pursuant to a subpoena issued to Poinciana Willis; and (3) documents

 withheld as privileged for which TVA’s contract counsel is listed as an email recipient.” [Doc.

 701 at 7]. Defendant also provides specific arguments for these respective arguments.

        Ultimately, the Court finds that these issues are not properly before the Court at this time,

 as there is no request for sanctions or a protective order. Neither Plaintiffs or Defendant provide

 support for any additional requested relief, and thus the Court will decline to issue any ruling with

 respect to the October 9, 2020 Clawback Notice or other discovery issues for which the parties did

 not seek affirmative relief.

 IV.    CONCLUSION

        Accordingly, for the reasons set forth above, Plaintiffs’ Motion to Compel Production of

 Documents [Doc. 683] is DENIED.

        IT IS SO ORDERED.

                                               ENTER:


                                               H. Bruce Guyton
                                               United States Magistrate Judge




                                                  22

Case 3:13-cv-00505-TAV-HBG Document 734 Filed 01/15/21 Page 22 of 22 PageID #:
                                  22400
